                                                                       CLERK'
                                                                            S OFFIJE U.S.DISX COURT
                                                                              AT M OKE,VA
                                                                                   FILED

                      IN Tlv U NITED STATES DISTRICT COU RT                     JUL 12 2219
                     FOR THE W ESTERN DISTRICT OF VIRGINIA               BYJ:       C.P     , LERK
                                ROAN OK E D IV ISION
                                                                                D         CLu K


W A LTER L.JOH N SON ,
                                                 CivilAction No.7:19CV00465
      Plaintiff,
                                                M EM ORANDUM OPINION
V.
                                                 By:Hon.Glen E.Com ad
D ON A LD CA LD W ELL,etal.,                     SeniorUzlited StatesDistrictJudge

       Defendants.


       W alterL.Jolmson,proceedingpro K ,comm enced thisaction by filing a form complaint

againstDonald Caldwell,the Comm onwealth'sAttorney forthe City ofRoanoke,and Douglas

Hubezt aVirgirlia StatePolice SpecialAgent. Theplaintiffhasnotpaidthefilingfeebutwillbe

grantedleavetoprocçedk!formaoauperisforpurposesofinitialreview ofhiscomplaint. Forthe
followingreasons,thecourtconcludesthatthecasemuktbedismissedforfailtlretostateaclaim,

ptlrsuantto28U.S.C.j1915(e)(2)(B)(ii).
                                       Backeround

       Thefollowingfactsaretakenfrom thecomplaintandtheattachedexhibits. SeeGoinesv.

Valley Cmty.Servs.Bd.,822 F.3d 159,166 (4thCir.2016)(notingthatthecourtmayconsider
exllibitstoacomplaintin assessingitssuffkiency).
       ln Septemberof2013,1aw enforcem entofficersexecutedasearchwarrantattheplaintiY s

residenceaspartofan investigation by theVirginia State Police. Dudng the search,computers,

hard drives,photographs,and other item s ofpersonalproperty w ere seized by law enforcem ent

om cers. Ultim ately,no chargeswerebroughtasaresultofthesearch.
       On July 14,2017,Caldwell,on behalfofthe Commonwealth,m oved theCircuitCourtfor

the City ofRoanoke to orderthe destm ction of24 item s seized during the investigation. ET he

Commonwealth representled)to the Courtthatthelisted items(hadqbeen Econtnminated'with
cllildpornographyand Ecouldnot)besanitizedorcleaned forany futtlrecommercialuse.'' July
14,2017 Order,Dkt.N o.2-1. The CircuitCourtgranted them otion and çlordered thatagentsof

theVirginiaStatePolicedestroy said such item slisted on theattached doctunentatatim eand in a

mannerthatismostpracticable.'' Id.(capitalizationomitted). TheCourtalsoreqtliredthefiling
ofacertificateupon com pletion ofthedestruction.

       TheComm onwea1th filed therequested certificateofdestnzction on September26,2017.'

Thecertifk ateindicatesthatthespecified item sofpersonalproperty weredestroyedby Huberton

Septem ber25,2017,pursuantto the CircuitCourt'sorder. See Certificate ofDestruction,Dkt.

No.2-1(GtptlrsuanttoawrittenorderoftheRoanokeCityCircuitCourtdatedJuly 14,2017,the
following item sweredestoyed at1:30 p.m .on the 25th day ofSeptem ber,2017 ...by Virginia

StatePoliceSpecialAgentDouglasR.Hubelt').
       Atsom e pointthereafter,the plaintiff contacted the Virginia State Police regarding the

item sseized 9om hisresidence. On Jtme 11,2019,a representativeofthe Virginia State Police

em ailed the plaintiffmld advised him thatthe property had been destroyed pursuantto a court

order issued on July 14,2017. The plaintiffsubsequently received a copy ofthe orderand the

certificateofdes% ction.

       On Jtm e 24,2019,the plaintifffiled a form com plaintagainstCaldw elland H ubert. The

plaintiffallegesthathetGwasnevefadvisedthatproceedhgshadbeenundertakentodeprive(him)
of(llis)property.'' Compl.3,Dkt.No.2. Consequently,theplaintiffclaimsthatthedefendants
deprived llim of his property without due process of law, in violation of the Fourteenth


                                             2
Am endment. He seeks to recover compensatory and punitive dam ages,and requests thatthe

defendantsberem oved from theirpositions.

                                    Standard ofR eview

       Under28U.S.C.j 1915(e),wllich governsj.
                                             !àformapauperisproceedings,thecourthasa
mandatory dutytoscreeninitialslings. ErilineCo.S.A.v.Johnson,440F.3d648,656-57 (4th
Cir.2006). ThecourtmustdismissacaseGlatanytime''ifthecourtdeterminesthatthecomplaint
çsfailstostateaclaim onwhichreliefmaybegranted.'' 28U.S.C.j1915(e)(2)(B)(ii).
       The standardsforreviewing a complaintfordismissalunderj 1915(e)(2)(B)(ii)arethe
same as those which apply when a defendantm oves fordismissalunder FederalRule ofCivil

Procedtlre 12(b)(6). De'Lonta v.Ancelone,330 F.3d 630,633 (4th Cir.2003). Thus,in
reviewing acomplaintunderthisstamte,thecourtm ustacceptal1well-pleaded factualallegations

as true and view the complaintin the lightm ostfavorable to the plaintiff. Philios v.PittCty.

M em.Hosp.,572F.3d 176,180(4thCir.2009). Tosurvivedismissalforfailtlretostateaclaim,
a com plaint must contain suffcient factual allegations Sdto raise a right to relief above the

speculativelevel''and çûto state a claim to reliefthatisplausible on itsface.'' BellAtl.Com .v.

Twombly,550U.S.544,555,570(2007).
                                         D iscussion

       Because the plaintiff characterizes tllis action as one for violation of his rightto due

process,thecourtconstnzesthecomplaintasbeingbroughtpursuantto42U.S.C.j1983. Section
1983 provides a cause of action against any person w ho,tm der color of state law , causes the

deprivation ofanotherperson'srights tmderthe Constitution or laws ofthe Urlited States. 42

U.S.C.j 1983. Forthefollowingreasons,thecourtconcludesthattheplaintic scomplaintfails
tostateaplausibleclaim tmderj1983againsteitherofthenameddefendants.
      Turningfirsttotheclaim againstCaldwell,ççtheSupremeCourtEhasqheldthatprosecutors
are absolutely im mlmefrom damagesliability when they actasadvocatesfortheState.'' Savage

v.M aryland,896F.3d260,268(4thCir.2018)(citingImblerv.Pachtman,424U.S.409,430-32
(1976)). Suchimmtmityextendstoçtactionstintimatelyassociatedwiththejudicialphaseofthe
cdminalprocess.''' Nerov.M osby,890F.3d 106,117-18(4th Cir.2018)(quotinglmbler,424
U,S.at430-31). Itçtalso extendsbeyond thecriminalprocessto conductin civilproceedings
where a govemment attorney is operating in an enforcementrole in Einitiating ...judicial
proceedings.''' Slcizmerv.Govorchin,463F.3d 518,525(6thCir.2006). Todeterminewhether
prosecutorialim mtmity applies,courtsemploy $dafunctionalapproach,looking to thenatureofthe

function performed,withoutregard to the identity oftheactorwho performed it.'' Savaae,896

F.3d at268 (internalquotation marks omitted). Additionally,the courtmustSGfocus on the
lconductforwhich im muzlity isclaimed,noton thehann thattheconductm ay havecaused orthe

question whether itwas lawful.''' 1d.(quoting Bucldey v.Fitzsimmons,509 U.S.259,271
(1993:. EçW henaprosecutorisfunctioningasan advocatefortheState,itisclearthathisorher
actions are Gintimately associated with the judicialphase of the criminalprocess' and thus
protectedbyabsoluteimmlmity.'' Id.(citingImbler,424U.S.at430-31).
      Apjlyingtheseprinciples,thecourtconcludesthatCaldwellwasacting in hisroleasan
advocateforthe Com monwea1th when he requested the entry ofthe orderdirecting theVirginia

State Policeto destroy theproperty seized from the plaintifpsresidence. Courtshave held that

prosecutorswere acting asan advocate forthe State when they Gtfilged)motionsaspartofthe
judicialprocess.'' Elmorev.City ofGreenwood,No.3:13-cv-01755,2014 U.S.Dist.LEXIS
120416,at*20O .S.C.June27,2014);seealsoCarterv.Btlrch,34F.3d257,263(4th Cir.1994)
(t&1n these post-trialmotions and preparations for appeal,Bttrch was stillflmctioning as an


                                            4
advocate fortheState,and notin an investigatory capacity.''). Thatisprecisely whatoccurred
here; Caldwell Iiled a motion for destruction of property on behalf of the Comm onwealth.

Consistentwith theforegoing decisions,the courtconcludesthatCaldwellisabsolutely imm tme

f'
 rom dnm àgesliability relatedto such action.

       The courtlikewise concludes thatHubertis absolutely im mlme from liability,since '
                                                                                        he

acted pursuantto the CircuitCourt'sorderin destroying the property seized from the plaintiffs

residence. Courtshaveheldthatthelaw providesim munityforthosewhoseactionsaretakençiin

obediencetoajudicialorderortmderthecourt'sdirection.'' M ccrayv.Maryland,456F.2d 1,5
(4th Cir.1972);seealso W elchv.Saunders,720F.App'x476,480(10thCir.2017)rlunderthe
doctrineofquasi-judicialimmunity,lofficialscharged withthedutyofexecuting afaciallyvalid
courtorder enjoy absolute immunity f'
                                    rom liability fordamagesin a suitchallenging conduct
prescribedbythatorder.''')(quotingM ossv.Kopp,559F.3d1155,1163(101 Cir.2009:;Roland
v.Phillips, 19 F.3d 552, 556 (11th Cir. 1994) (çtgtzqaw enforcement personnel, acting in
furtherance of their officialduties and relying on a facially valid courtorder,are entitled to

absolute quasi-judicialimmllnity f'
                                  rom suit in a section 1983 actiom'').'l'
                                                                         he availability of
im mllnity in such circllm stancesçGdoesnotdepend on the oftk ialsresearching the law,checking

courtrecords,ordoing anythingbeyondlooking atthefaceoftheorder.'' W elch,720 F.App'x at

481. çt-fhus,foran orderto be Gfacially valid'm eanssimplythatitisvalid on itsface.'' 1d.;see

alsoRoland,19F.3dat556(tsGl7aciallyvalid'doesnotmeanGlawful.' An erroneousordercanbe
valid.''')(quotingTlzm eyv.O'Toole,898F.2d 1470,1473(10th Cir.1990$.
       ln tlziscase,theCircuitCourt'sorder,on itsface,expressly directed agentsoftheVirginia

StatePolice to destroy 24 specitk item sseized from the plaintic sresidence. Hubert,a Special

AgentwiththeVirginia StatePolice,actedplzrsuantto thatorderin destroyingthelisted item son


                                                5
September25,2017. Becausetheplaintiffischallenging conductprescribed by a facially valid

courtorder,the courtconcludesthatHubertisabsolutely im mtm e from liability related to such

conduct.

       Finally,thecourtnotesthatfederaldistrictcourtshavetçno authority to ...independently

rem ove state officials from oftsce.'' Files v.King,No.1:17-cv-01632,2018 U.S.Dist.LEXIS

154737,at*9 (N.D.Ala.July 31,2018). Consequently,theplaintiffsrequestin thisregard
Sfneither statesa claim on which reliefcan be granted nor states arem edy wllich this courtcan

award.'' JZ
                                         Conclusion

       Forthereasonsstated,thecourtwillgranttheplaintiffsmotion forleaveto proceedLq
form a pauperis.    However, the complaint will be dismissed pttrsuant to 28 U.S.C.

j1915(e)(2)(B)(ii).
       The Clerk isdirected to send copiesofthism èm orandllm opinion and the accompanying

orderto theplaintiff.
       DATED :This 1%       day ofJuly, 2019.




                                             SeniorUnited StatesDistrictJudge
